            Case 1:21-cv-00502-LGS Document 33 Filed 07/15/21 Page 1 of 2


                              The parties' request for an extension of the time to complete discovery is
                              GRANTED. The parties shall complete all fact discovery by September 30,
VIA ECF                       2021,  and shall complete all expert discovery by November 12, 2021.
                              Defendants shall make a rolling production of documents that begins before
Hon. Lorna G. Schofield       August 2, 2021. By August 14, 2021, the parties shall file a status letter that
United States District Court  names witnesses to be deposed and includes dates for each deposition. No
Southern District of New York further extensions will be granted absent extraordinary circumstances.
500 Pearl Street
New York, NY 10007            The Clerk of Court is respectfully directed to close the motion at Dkt. No. 29.

                                    Dated: July 15, 2021
                                            New York, New York
                   Re:      Edelman v. NYU Langone Health System, et al.,
                            Case No. 1:21-cv-00502 (LGS) (GWG)_______

Dear Judge Schofield:

       The parties write jointly pursuant to this Court’s Memo Endorsement dated July 9, 2021
(Docket Entry 30), directing the parties to submit a supplemental letter apprising the court of the
following:

    (i)       The nature of the delay and scope of remaining discovery.

              The nature of the delay primarily arises out of Plaintiff’s counsel’s trial and appellate
              brief due in other matters during the month of June 2021 as set forth further below.
              On July 2, 2021, Plaintiff served her First Set of Interrogatories and First Request for
              the Production of Documents.1 Under the Federal Rules of Civil Procedure,
              Defendants’ responses are due on August 2, 2021.

              All depositions need to be completed thereafter.

    (ii)      The date by which parties intend to produce responsive documents currently in their
              possession.

              Defendants intend to produce responsive documents currently in their position on
              August 2, 2021. Plaintiff has responded to Defendants’ discovery demands.




1
  Plaintiff was unable to serve discovery demands earlier due to the rigors of trial preparation in
the matter of Teddy Volkswagen of the Bronx, LLC v. Demersky, Case No.: 1:19-cv-2337
(AJN) (SN), with trial scheduled to commence on June 28, 2021 (the matter settled shortly
before trial), and – inter alia – an appellate brief due before the Second Circuit in Paleja v. KP
NY Operations LLC, Docket No.: 21-286-cv, on June 25, 2021. Plaintiff respectfully submits
both that good cause and excusable delay existed such that her late submission of the discovery
demands warranted an extension of time; notwithstanding, the scheduling Order provides that the
parties are free to extend internal deadlines without the need for court approval.


{Client/002528/5/02434720.DOCX;7 }
             Case 1:21-cv-00502-LGS Document 33 Filed 07/15/21 Page 2 of 2

Hon. Lorna G. Schofield
Page 2 of 2

    (iii)      The number of responsive documents currently in their possession that have not been
               produced.

               Defendants have produced over 200 pages of documents and are still in the process of
               analyzing Plaintiff’s First Request for the Production of Documents served on July 2,
               2021. Based on the scope of Plaintiff’s requests, it is anticipated that hundreds of
               additional documents are sought by Plaintiff.

               Plaintiff has produced approximately 400 pages of documents thus far, and does not
               anticipate producing any additional documents at this time.

    (iv)       The names and roles of any witnesses to be deposed and (v) the dates for the
               depositions of those witnesses.

               It is anticipated that Plaintiff will be deposed in mid-September, if not earlier.
               Plaintiff will ascertain who needs to be deposed upon receipt of Defendants’
               responses to discovery demands. Accordingly, the parties need additional time to
               determine an appropriate deposition schedule.

    (vi)       Any interim discovery deadlines the parties have set, such as deadlines for
               interrogatories or requests to admit.

               The parties have not set any interim deadlines.

           The parties thank this Court for its time, attention, and consideration in this case.

Respectfully submitted,

    Dated: Lake Success, New York                         Dated: New York, New York
           July 13, 2021                                         July 13, 2021

    MILMAN LABUDA LAW GROUP PLLC                          TARTER KRINSKY & DROGIN LLP


    By: /s/ Emanuel Kataev                                By: /s/ Richard L. Steer
        Joseph M. Labuda                                      Richard L. Steer
        Emanuel Kataev                                        Tara T. Carolan
        3000 Marcus Avenue, Suite 3W8                         1350 Broadway, 11th Floor
        Lake Success, NY 11042-1073                           New York, NY 10018
        (516) 328-8899                                        (212) 216-8000
        joe@mllaborlaw.com                                    rsteer@tarterkrinsky.com
        emanuel@mllaborlaw.com                                tcarolan@tarterkrinsky.com

            Attorneys for Plaintiff                              Attorneys for Defendants




{Client/002528/5/02434720.DOCX;7 }
